Title: Wednesday 22d Of December.
From: Adams, John Quincy
To: 


       Rain’d all day with intermissions. At about 3 o clock PM we went a Gunning with Flamand. We got but little because Flamand the Consul’s servant put a wad into his Gun and did not put any powder and was forc’d to go and draw it out. Stevens, Sam Cooper, brother Charles, Flamand and I went together. I fir’d three times but once in the Air. I kill’d once. This morning a Spanish Vessel went out and this afternoon a French Frigate and another French Ship came in, to this Port. At about 6 o clock we came home and found nobody but Mr. Allen there.
      